DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment filed on 22 October 2021 has been entered.

Claim Status:
1c.	Claims 3, 9-10, 13, 15, 18, 20-22, 39, 41-45, 108, 110, 112-129 are pending and under consideration. 

Response to Applicants’ amendment and arguments:
2. 	The following objection and rejections are withdrawn in light of Applicants’ amendment and arguments:  
2a.	All of the objections and rejections of cancelled claims are moot. 
2b.	The rejections of claims 39 and 115 made under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn, because amended claims 39 and 115 no longer recite the phrase "such as".
2c.	The rejection of claims 3, 110, 113-120 made under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for not complying with the written description requirement, is withdrawn. Amended claims no longer encompass IL-17A that comprises 85% identity to the recited heavy and light chain CDR sequences and binds to canine IL-17A or competes with other antibodies. 


Oath/Declaration
2e.	An oath or declaration in compliance with 37 CFR 1.63, executed by or with respect to each actual inventor (see 37 CFR 1.53(f)), has been filed by Applicants.

EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.   Authorization for this examiner’s amendment was given in a telephone interview with Kristin J. McNamara, (Applicants' Representative) on 18 November 2021. 
The application has been amended as follows: 

In The Claims:
Claim 15. (Twice amended) The antibody of claim 13, wherein the antibody comprises: (a) (i) a variable light chain sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 24; (ii) a variable heavy chain sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 25; or (iii) a variable light chain sequence as in (i) and a variable heavy chain sequence as in (ii); or 
(b) (iv) a variable light chain sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 16; (v) a variable heavy chain sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 15; or (vi) iv) and a variable heavy chain sequence as in (v). 

Claim 41. (Once amended) An isolated nucleic acid encoding the antibody of claim 13.

Closest Relevant Art:	 
4.	The relevant art made of record and not relied upon is considered pertinent to applicant's disclosure:
4a.	Chenuet et al, (Clinical Science; 2017; Vol. 131, pages 2533-2548), teach that neutralization of either IL-17A or IL-17F is sufficient to inhibit house dust mite induced allergic asthma in mice, (see abstract).  The reference teaches that severe allergic lung inflammation is attenuated in absence of either IL-17A or IL-17F or IL-17RA in mice. Furthermore, IL-17A or IL-17F antibody blockade prevented lung allergic inflammation, (see figure 5, page 2546).
4b.	Havrodova et al, (Journal of Neurology, 2016, Vol. 263; pages 1287-1295), teach that blocking IL-17A with an antibody may reduce MRI lesion activity in multiple sclerosis, (see abstract). The reference teaches that secukinumab, (an IL-17 antibody) treatment improved MRI outcomes, particularly for reductions in Gd-enhancing T1 lesions, and was safe and well-tolerated, (see page 1294, column 1).
4c.	LIU et al, (Brain, Behavior, and Immunity 2019; Vol. 81, pages 630-645) teach that anti-IL-17A-neutralizing antibody that was injected into lateral cerebral ventricle in PD rats ameliorated BBB disruption, dopaminergic neurodegeneration, microglial activation and motor impairment and that IL-17A exacerbated dopaminergic neuronal loss only in the presence of microglia, and silencing IL-17A receptor gene in microglia 

Conclusion:
5.	Claims 3, 9-10, 13, 15, 18, 20-22, 39, 41-45, 108, 110, 112-129 are allowed.

Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        16 November 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647